Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is Non-Final.
	The Applicants’ Amendment to the Claims filed on 09/29/2022 is entered.
The Applicants’ Amendment to the Specification filed on September 29, 2022 is entered.
Claims 1-11, 14, and 30 are cancelled.  Claim 43 is new.
Claims 12-13, 15-29 and 31-43 are pending and under examination.
Election/Restrictions
Applicant’s election without traverse of the Invention Group II (e.g., present claims 12-13, 15-29, and 31-43) in the reply filed on 05/04/2022 is as previously acknowledged.
Applicant’s election without traverse of the species of the cationic peptide WLBU-2 (SEQ ID NO: 10) (e.g., present claims 12-13, 15-29, and 31-43) in the reply filed on 05/04/2022 is as previously acknowledged.

Priority
	The filing receipt filed on 09/15/2022 shows correction to the priority chain regarding US Provisional 63/028,636 filed on 05/22/2020.
This US17/525,344 is filed as a CON of PCT/US2020/059415 filed on 11/06/2020 which claims US priority benefit of US Provisionals 62/932,609 filed on 11/08/2019 and 63/028,636 filed on 05/22/2020.  
However, US17/525,344 is not a proper CON of PCT/US2020/059415 because the disclosure of the prior-filed application, PCT/US2020/059415 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Specifically, the antimicrobial peptide referred to as WLBU-2 (SEQ ID NO: 10) is a 24-mer having the amino acid sequence: Arg-Arg-Trp-Val-Arg  Arg-Val-Arg-Arg-Val  Trp-Arg-Arg-Val-Val Arg-Val-Val-Arg-Arg Trp-Val-Arg-Arg.  However, the WLBU-2 (SEQ ID NO: 10 of the PCT/US2020/059415 is 23-mer and is missing the 13th amino acid (which is an Arg) of the present claims.
Also, the disclosure of the prior-filed Application Nos. 63/028,636 and 62/932,609  each fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The antimicrobial peptide referred to as WLBU-2 (SEQ ID NO: 10) is a 24-mer having the amino acid sequence: Arg-Arg-Trp-Val-Arg  Arg-Val-Arg-Arg-Val  Trp-Arg-Arg-Val-Val Arg-Val-Val-Arg-Arg Trp-Val-Arg-Arg.  However, the WLBU-2 (SEQ ID NO: 10 of the ‘609 and ‘636 Provisionals is a 23-mer and is missing the 13th amino acid (which is an Arg) of the present claims.
Thus, present claims 12-13, 15-29 and 31-43 do not receive priority to the filing date of US PCT/US2020/059415, 11/06/2020.
Present claims 12-13, 15-29 and 31-43 receive priority to 11/12/2021, the filing date of the instant application.


Response to Priority “Remarks”
The Applicants’ response filed on 09/29/2022 regarding the priority has been fully considered.  The applicants’ argument that the three priority documents, US PCT/US2020/059415, 63/028,636 and 62/932,609 should receive priority even though they each list the WLBU-2 (SEQ ID NO:10) as a 23-mer which is missing the 13th amino acid (which is an Arg) of the present claims is unpersuasive.
One skilled in the art can clearly recognize that there is a missing amino acid in the sequence. The standard format has a space separating every 5 amino acids in the sequence. In the 3rd segment within the listing, only 4 amino acids are present in the middle of the sequence, which could only refer to a minor typographical error of a missing amino acid in this segment.  The Sequence Listing of Application No. PCT/US2020/059415 is also missing the 1 amino acid in WLBU-2. As such, this minor typographical error was present in all 3 priority documents.  Upon reviewing the priority documents, one skilled in the art would be cognizant that the missing amino acid is a minor typographical error due to the fact pattern.

Accordingly, Applicant attended to this minor typographical error at the time of filing the present application to recite:
RRWVR RVRRV WRRVV RVVRR WVRR (24-mer).

Further, the applicants argue (pages 10-11 of “Remarks”) that the “correction” to the instant specification adding the “R” to SEQ ID NO:10 to make the sequence a 24-mer rather than the 23-mer shown in the priority documents “is fully supported within the specification of the application through incorporation by reference”.  However, this argument is unpersuasive at least because the sequence of instant SEQ ID NO: 10 is considered to be essential subject matter.  MPEP states the following:

(c) Except as provided in paragraphs (a) or (b) of this section, an incorporation by reference must be set forth in the specification and must:
(1) Express a clear intent to incorporate by reference by using the root words "incorporat(e)" and "reference" ( e.g. , "incorporate by reference"); and
(2) Clearly identify the referenced patent, application, or publication.
(d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to:
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a);
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).

Response to Amendment
All objections and rejections to presently cancelled claim 14 are rendered moot.
The objections to claims 12, 13, 15, and 39-42 are withdrawn in view of the Applicants’ Amendment to the Claims filed on 09/29/2022.
The rejection of claims 12-29 and 31-42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the Applicants’ Amendment to the Claims filed on 09/29/2022.

Claim Rejections - 35 USC § 103 – new grounds
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Currently amended claims 12-13, 15-29 and 31-43 are rejected under 35 U.S.C. 103 as being unpatentable over US2009/0099533 to Montelaro & Mietzner  (published 04/16/2009) now US Patent 8,071,540; of record), in view of WO/2021/130390 (published 07/01/2021; of record), Quay et al (US2010/0210506 published 08/19/2010; of record) and Baumhof (US2015/0118183 published April 30, 2015; of record), in further view of Niezgoda et al (US2013/0261534, published 10/03/2013) or Tumey et al (US2009/0198200 published 08/06/2009).
Currently amended claims 12-13, 15-29 and 31-43 are rejected under 35 U.S.C. 103 as being unpatentable over US2009/0099533 to Montelaro & Mietzner  (published 04/16/2009) now US Patent 8,071,540; of record), in view of Quay et al (US2010/0210506 published 08/19/2010; of record) and Baumhof (US2015/0118183 published April 30, 2015; of record), in further view of Niezgoda et al (US2013/0261534, published 10/03/2013) or Tumey et al (US2009/0198200 published 08/06/2009).
Claim interpretation:  The antimicrobial peptide WLBU-2 (SEQ ID NO: 10) of the instant specification and claims is a 24-mer having the amino acid sequence: Arg-Arg-Trp-Val-Arg-Arg-Val-Arg-Arg-Val-Trp-Arg-Arg-Val-Val-Arg-Val-Val-Arg-Arg-Trp-Val-Arg-Arg.
Regarding claim 12, Montelaro discloses a method of treating a microbial  infection in a subject in need thereof by administering a therapeutically effective amount of a pharmaceutical composition to the subject, thereby treating the infection.  (See para 0015, line 1-6, para 0094, line 1-2).  Montelaro discloses that the pharmaceutical composition comprises: 
a. a cationic antimicrobial peptide or pharmaceutically acceptable salt thereof, wherein the cationic antimicrobial peptide WLBU-2 (SEQ ID NO: 10).   For example, see reference claims 10, 17, and 19 which recite WLBU-2 (SEQ ID NO: 10) which is the exact same sequence as instant SEQ ID NO:10); and 
b. a pharmaceutically acceptable aqueous carrier; wherein the pharmaceutical composition is in the form of a liquid; and wherein the pharmaceutical composition comprises a physiologic salt concentration.  For example, US2009/0099533 recites:
[0012] Amino acid sequences provided herein are provided, left-to-right, from their N-terminus to their C-terminus. The LLP1 analogue peptides and the LBU peptides have a broader spectrum of activity (e.g., the ability to kill highly resistant bacteria) and increased potency (e.g., acting at lower molar concentrations to kill bacteria) when compared with previously described LLP1 analogs. The antimicrobial peptides described herein are highly inhibitory to microorganisms under physiologic salt concentrations, function in the presence of synovial fluid, and demonstrate only minimal toxicity in animal models. As a result, the antimicrobial agents may be defined as selective antimicrobial agents. The peptides are believed to function by disrupting bacterial membranes and are active when bound to a solid phase. The ability of these peptides to maintain activity when bound to a solid phase is a significant advantage over conventional antibiotics in that these peptides may be useful as coatings on, for example, sterile devices such as prostheses or catheters where it would be advantageous to prevent bacterial biofilm nucleation.
Further, regarding currently amended claim 12, Montelaro discloses that the pharmaceutical composition comprises a total ionic strength of 150 mM NaCl which renders obvious the limitation of about 0.01 M to about 0.4 M. (para 0027).
Regarding claim 13, Montelaro discloses pharmaceutical compositions comprising cationic peptides with physiological salt concentrations. 
Regarding claim 15, Montelaro discloses that the pharmaceutical composition further comprises sodium chloride (para 0027-0028, 0032).
Regarding claim 16, Montelaro discloses that the pharmaceutical composition further comprises a pH of from about 7.2 to about 8.0. (See para 0120 lines 1-4).
Regarding claim 17, Montelaro discloses that the pharmaceutical composition is in a unit dose form (e.g., see Example 4, para 0128-0129).  See para 0113, shown just below:
[0113] The precise effective amount of peptides to be used in the methods described herein to control infection can be determined without undue experimentation by those skilled in the art who understand the nature of the activity of antibiotics and the nature of an infectious process. The amount of an antibiotic peptide (such as the antimicrobial peptides described herein) that must be utilized can vary with the magnitude of the infection and the microorganism to be treated. The amount of an antimicrobial peptide described herein per unit volume of combined medication for administration may also be determined without undue experimentation by those skilled in the art. However, it can generally be stated that the peptides should preferably be present in an amount of at least about 1.0 nanogram per milliliter of combined composition, more preferably in an amount up to about 1.0 milligram per milliliter. Systemic dosages also depend on the age, weight and conditions of the patient and on the administration route. For example, a suitable dosage for the administration to adult humans can range from about 0.01 to about 100 mg per kilogram body weight. The preferred dosage can range from about 0.5 to about 5.0 mg per kilogram body weight.

Regarding claim 18, Montelaro discloses that the unit dose is about is from about 0.001 mg/kg to about 100 mg/kg of amount the cationic antimicrobial peptide or the pharmaceutical acceptable salt thereof per kilogram of bodyweight of the subject (mg/kg).  (e.g., see Example 4, para 0128-0129).
Regarding claim 19, US2009/0099533 discloses that the cationic antimicrobial peptide is WLBU-2 (SEQ ID NO: 10). (See ref claim 19).
Regarding claims 20 and 35, Montelaro discloses that the peptide active ingredient is at a concentration of 0.001 to 20% (w/v) of the composition which meets the limitation of claim 20 that WLBU-2 (SEQ ID NO: 10) is present at about 1 pg/mL to about 100 mg/mL and of claim 35 that WLBU-2 (SEQ ID NO: 10) is present at about 1 mg/mL to about 10 mg/mL.  For example, para 0109 recites:
[0109] The physiological compositions contain a therapeutically effective dosage of at least one of the antimicrobial peptides described herein, together with a pharmaceutically acceptable carrier. Methods also are provided for treating a microbial infection in a host using the antimicrobial peptides and compositions described herein. Such treatment comprises the administration of a physiological composition in a therapeutically effective amount to an individual in need of such treatment. The compositions may be administered parenterally by intramuscular or intravenous routes but also would be useful when administered by aerosolization, subcutaneous, oral, topical and intranasal administration. Preferably, physiologic compositions containing the peptides described herein are applied topically for the elimination of surface infections caused by microorganisms. When used in a topical pharmaceutical composition, the peptide active ingredient can be used at a concentration of 0.001 to 20% (w/v) of the composition.

Further, in para 0153, Montelaro explicitly disclose adding 1 mg of the peptide WLBU-2 to test the antimicrobial activity.
Regarding claim 21, Montelaro discloses that the administering the pharmaceutical composition is administered by intranasal administration (see para 0047, line 1).
Regarding claim 22, Montelaro discloses that the infection further comprises a biofilm.  (See para 0130, line 6).
Regarding claim 23, Montelaro discloses that the treating the infection further comprises administering the pharmaceutical composition onto an open wound (e.g., para 0107), an implant (e.g., para 0103), a medical device (e.g., para 0103), a prosthetic (e.g., para 0103), with the pharmaceutical composition.  
Regarding claim 24, Montelaro discloses that the administration is performed at least once a day.  Note that this limitation does not specify more than one day.  Thus, any dose essentially meets the limitation of at least once a day.  
Regarding claim 25, Montelaro  discloses that administration of the pharmaceutical composition occurs for 20 min which meets the limitation of from about 0.1 min to about 30 min. (e.g., para 0157).
Regarding claim 26, Montelaro discloses that administration of the pharmaceutical composition occurs for 20 min which meets the limitation of for about 15 min. (e.g., para 0157).
Regarding claim 29, Montelaro discloses that the treating the infection further comprises administering an antibiotic to the subject in need thereof.  For example, see para 0106, which states that “the antimicrobial peptides described herein may be cross-linked to antibacterial enzymes such as lysozyme or antibiotics, such as penicillin, to increase their potency”.
Regarding claim 31, Montelaro discloses that the aqueous carrier comprises phosphate buffered saline (aka PBS). (See para 0153, line 4).
Regarding claim 32, Montelaro discloses that the pharmaceutical composition is physiologically isotonic or physiologically hypotonic.  (See para 0012, lines 2-3).
Regarding claim 33, Montelaro discloses that the pharmaceutical composition further comprises a pH of from about 5.0 to about 8.0.  (See para 0120 lines 1-4).
Regarding claim 34, Montelaro discloses that the pharmaceutical composition further comprises a pH from about 7.4 to about 8. (See para 0120 lines 1-4).
Regarding claim 36, Montelaro discloses that the infection comprises a bacteria species comprising Enterococcus faecium (e.g,. para 0067, line 3).
Regarding claim 37, Montelaro discloses that the infection is periprosthetic joint infection. (see ref claims 45-46, para 0012, line 5; para 0020, lines 1-4; para 0103, line 2; para 0110, line 1; para 0130, line 6; para 0142, line 3; para 0155, line 1).
Regarding claim 38, Montelaro does not disclose that the method is subsequent to an irrigation and debridement (I&D) of the open wound, the implant, the medical device, the prosthetic, by use of a betadine, a chlorohexidine, or saline solution.
In view of the high skill level in the art of treating infection in a wound, it is considered that it would have been prima facie obvious to clean/irrigate a wound with any of a betadine, a chlorohexidine, or saline solution because there were known and used successfully for years prior to the effective filing date of the presently claimed invention to clean wounds and medical devices.  
One of ordinary skill in the art would have been motivated to perform this step for the rationale of preventing infection.
Regarding claim 39, Montelaro discloses administering an antibiotic, reciting penicillin.  (See para 0106, lines 1-3, recites penicillin). Montelaro does not disclose the specific antibiotics listed in claim 39 but does disclose penicillin.  Note that Piperacillin is a type of penicillin. It would have been prima facie obvious to us Piperacillin as the type of penicillin because there are only a small number of types of penicillin to try and Piperacillin was commercially available before the effective filing date of the presently claimed invention.  One of ordinary skill in the art would have been motivated to try Piperacillin for convenience as a type of available penicillin.
Regarding claim 40, Montelaro discloses a method reduces a bacterial burden of the biofilm essentially completely which meets the limitation of by at least a two-log reduction a Colony-forming unit quantification assay compared to an untreated subject. (See para 0153 and Figure 23).

Regarding claims 41, Montelaro discloses a method that reduces a bacterial burden of the biofilm essentially completely which meets the limitation of by at least a three-log reduction a Colony-forming unit quantification assay compared to an untreated subject. (See para 0153 and Figure 23).
Regarding claim 42, Montelaro discloses that method reduces a bacterial burden of the biofilm essentially completely which meets the limitation of by 99.9%. (See para 0153 and Figure 23).
However, Montelaro differs from the presently claimed invention because although it does recite using physiologic salt concentrations, they do not explicitly recite osmolarity of from about 1 mOsm/L to about 350 mOsm/L (regarding claim 12) or more specifically, a total osmolarity from about 50 mOsm/L to about 350 mOsm/L (e.g., regarding 13).   
However, WO/2021/130390 discloses pharmaceutical compositions comprising cationic peptides with osmolarity between 225 and 275 mOsm/L which renders obvious the limitation of total osmolarity from about 50 mOsm/L to about 350 mOsm/L.  . For example, WO/2021/130390 recites the following on pages 152-153:  The person skilled in the art will also acknowledge that the osmolarity of the low salt buffer will be in the range between 100 and 400 milli-osmoles/L (mOsm/L), preferably between 150 and 350 mOsm/L, more preferably between 200 and 300 mOsm/L, even more preferably between 225 and 275 mOsm/L. 
Also, Montelaro differs from the presently claimed invention because although it does recite using physiologic salt concentration, they do not explicitly recite that the total ionic strength is from about 0.02 M to about 0.2 M (regarding new claim 43).
Physiological salt concentration, also called normal saline, is about 0.9% w/v, water and salt (sodium chloride).  The osmolarity is about equal to mammalian extracellular fluid.  Note that 1 molar NaCl is 2 osmolar.  Normal saline is 0.154 mole per litre and thus normal saline or physiological salt concentrations renders obvious  a total ionic strength is from about 0.02 M to about 0.2 M.
WO/2021/130390 discloses pharmaceutical compositions comprising cationic peptides with osmolarity between 225 and 275 mOsm/L. For example, WO/2021/130390 recites on pages 152-153:
The person skilled in the art will recognize that the range of physiological temperatures can oscillate between 15 and 45° C, more preferably between 20 and 40°C , even more preferably between 25 and 39°C, yet even more preferably between 30 and 37°C The person skilled in the art will also acknowledge that the osmolarity of the low salt buffer will be in the range between 100 and 400 milli-osmoles/L (mOsm/L), preferably between 150 and 350 mOsm/L, more preferably between 200 and 300 mOsm/L, even more preferably between 225 and 275 mOsm/L. 

In some embodiments, the low salt buffer has a pH of between pH 4 and pH 7, preferably between pH 5 and pH 6, more preferably is of about PH 5.3, PH 6.5 or PH 7.2. 

In some embodiments, the low salt buffer is selected from the group consisting of a carbonate buffer, a citrate buffer, an acetate buffer, a Tris buffer and a phosphate buffer. Low salt buffers suitable for the invention, for instance, are the Tris-dextrose buffer (20 mM Tris +5% dextrose, pH 7.4), the Tris-NaCl buffer (20 mM Tris, 500 NaCl, pH 7.4), the PBS-glycerol buffer (phosphate buffered saline, PBS, pH 7.4, which is well known in the art, +10% glycerol), Tris Buffered Saline (TBS)-dextrose (20 mM Tris-HCl buffer pH 7.5, well known in the art, 200NaCl, +5% dextrose), Tris Buffered Saline-Tween 20 (TBST) buffer (10 mM Tris-HCl pH 7.5, 200 mM NaCl, +0.01% Tween 20), or any physiological buffer known in the art with a pH not lower than 6. 

In one embodiment, the low salt buffer further comprises Polysorbate 80 and/or sucrose. In yet another embodiment, the sucrose in the low salt buffer is found at a concentration of between 20 mg/ml and 100 mg/ml, more preferably of between 50 mg/ml and 90 mg/ml, preferably of 70 mg/ml. In one embodiment, the low salt buffer is a citrate buffer that comprises Polysorbate 80 (0.4 mg/ml), sucrose (80 mg/ml), sodium citrate 2-hydrate (2.7 mg/ml) and citric acid anhydrous (0.146 mg/ml) and has a pH of about 6.5.
Further, each of the references of Quay et al (US2010/0210506 published 08/19/2010) and Baumhof (US2015/0118183 published April 30, 2015) disclose that pharmaceutical compositions comprising cationic peptides generally are in the range of from about 50 mOsm/L to about 350 mOsm/L.  (See Quay ref claims 73 and para 0173 and see Baumhof para 0057).   For example, Baumhof discloses a preferred embodiment of cationic peptides (e.g., para 0001, 0129). Baumhof disclose antimicrobial peptides (para 0011).  Baumhof disclose that “The sodium, chloride, potassium and lactate typically come from NaCl (sodium chloride), NaC.sub.3H.sub.5O.sub.3 (sodium lactate), CaCl.sub.2 (calcium chloride), and Kill (potassium chloride)”. (para 0057).  Baumhof disclose that “[t]he osmolarity of the Ringer lactate solution is 273 mOsm/L and the pH is adjusted to 6.5.” (See para 0057).
Regarding claim 13, WO/2021/130390 (published 07/01/2021) discloses pharmaceutical compositions comprising cationic peptides with osmolarity between 225 and 275 mOsm/L which meets the limitation of total osmolarity of from about 50 mOsm/L to about 350 mOsm/L. 
 Also, Baumhof disclose that “[t]he osmolarity of the Ringer lactate solution is 273 mOsm/L. (See para 0057).
The level of skill in the art was high before the effective filing date of the presently claimed invention.
One of ordinary skill in the art having the cited references before them would have been motivated to use a pharmaceutical solution such as Ringer lactate solution of an NaCL solution having an osmolarity of about 50 mOsm/L to about 350 mOsm/L for the rationale that this is the commonly used osmolarity for physiological pharmaceutical solutions as evidenced by each of WO/2021/130390, Quay et al, and Baumhof.  It would have been obvious to use this range of osmolarity because Montelaro reference explicitly disclose to use physiological conditions.
	In view of the high skill level in the art it is considered that one of ordinary skill in the art having the cited references would have had a reasonable expectation of success to use the osmolarity range of about 50 mOsm/L to about 350 mOsm/L in the method of the US2009/0099533 reference to arrive at the presently claimed invention.
Also, regarding claim 27 while Montelaro discloses treating the infection further comprises administering the pharmaceutical composition onto an open wound (e.g., para 0107), an implant (e.g., para 0103), a medical device (e.g., para 0103), a prosthetic (e.g., para 0103), with the pharmaceutical composition, they do not explicitly disclose irrigating the open wound, implant, medical device, prosthetic. 
Also, regarding claim 28, while Montelaro discloses treating the infection further comprises administering the pharmaceutical composition onto an open wound (e.g., para 0107), an implant (e.g., para 0103), a medical device (e.g., para 0103), a prosthetic (e.g., para 0103), with the pharmaceutical composition, they do not explicitly disclose irrigating or that irrigating reduces microbe load. Note that the limitation “”when the irrigating lasts for at most about 30 minutes” is an alternative phrase and thus the limitation of the microbe load being reduced by at least 1000-fold is being construed as an alternative and not a required limitation for purpose of applying prior art.
Tumey et al and Niezgoda et al each disclose that it was known before the effective filing date of the presently claimed invention that infected wounds could be treated with a treatment solution, including an antimicrobial solution, using a lavage apparatus containing a reservoir.  For example, Tumey et al, discloses a lavage system comprising: an irrigation actuator configured for washing or irrigating a wound in a patient with the pharmaceutical antibiotic composition, fluidly-connected to a reservoir.  For example, in paragraph 0031, Tumey states:  
[0031] FIG. 1 shows a NPWT system with wound irrigation, according to an embodiment. The NPWT system has a wound dressing, which is placed in a wound. The distal end portions of suction tube and irrigation tube are connected to the wound dressing in one of the manners described in greater detail below. A covering, such as a semi-permeable occlusive sheet or drape, covers the wound dressing. The covering, for example, can be made of polyurethane film such as that available under the trademark Tegaderm.TM.. The covering is sealed to the skin surrounding the wound by, for example, an adhesive. The proximal end portion of the suction tube is connected to a fluid collection canister. The fluid collection canister is connected to a suction source by tubing. The proximal end portion of the irrigation tube is connected to a reservoir that contains a solution, such as, by way of example, an aqueous topical antibiotic solution, isotonic saline, Dakin's solution, or a Sulfamide Acetate solution, for use in providing therapy to the wound. 

Also, Niezgoda et al disclose an apparatus containing a reservoir for a treatment solution, a mechanism for delivering the treatment solution to the wound site, and a mechanism for applying the solution to the wound, tissue, bone or surgical cavity for treatments.  See Abstract.  Niezgoda et al contemplates use of this apparatus for treating a wound infected with drug resistant bacteria.  See Abstract.  Niezgoda et al specifically disclose a disinfecting mechanism for treating a wound may be by infusing a wound treatment solution to a wound using irrigation, and by pulsed lavage such that the wound is irrigated and debrided of necrotic tissue and simultaneously disinfected.  See para 0018.  Niezgoda et al discloses the apparatus may deliver a solution that contains an antibiotic.  (See para 0065, line 1).  
One of ordinary skill in the art would have been motivated to administer the antimicrobial pharmaceutical composition of claim 1 using a lavage system comprising an irrigation actuator configured for washing or irrigating a wound in a patient with the pharmaceutical composition, fluidly-connected to a reservoir for the rationale of disinfecting an infection in an open wound.
It would have been prima facie obvious to combine the lavage systems of either of Tumey et al or Niezgoda et al because they suggest using their systems for disinfecting and suggest using their lavage systems with an antimicrobial (antibiotic) solution.
Thus, the claims as a whole are rendered obvious in view of the cited references.

In view of the high skill level in the art, it is considered that one of ordinary skill in the art having the cited references before the effective filing date would have had a reasonable expectation of success to irrigate a patient wound, for example using a lavage system, using the antimicrobial solution containing the antimicrobial cationic peptide solution comprising instant SEQ ID NO: 10 (WLBU-2) in a pharmaceutically acceptable aqueous carrier; the pharmaceutical composition being in the form of a liquid; and comprising a physiologic salt concentration having a total osmolarity from about 50 mOsm/L to about 350 mOsm/L and a total ionic strength of from about 0.01 M to about 0.4 M to arrive at the presently claimed invention.

Response to Arguments
The applicants’ arguments filed on 09/29/2022 have been fully considered as they relate to these updated/new grounds of rejection but are unpersuasive.  
First, the applicants’ argue that the WO2021/130390 document to Gomez is not prior art based on the applicants’ argument that the present claims should receive priority to November 8, 2019.  However, this argument regarding the priority date is unpersuasive for reasons provided above under the Priority section.
Next, the applicants argue that the combination of Montelaro and Quay does not teach or suggest an ionic strength from about 0.01M to about 0.4M.  The applicants argue that Quay discloses osmolarity ranges only for the compositions of Quay.  The applicants argue that the peptides described in Quay are glucose-regulating peptides for intranasal delivery.  Applicants’ argue that the instant claims recite “antimicrobial peptides and do not serve the same function as those disclosed in Quay”.  Applicants argue that components of the instant peptide formulation, “such as osmolarity and ionic strength, contribute to the antimicrobial effect”, pointing to FIG 6C and Example 2.  Applicants argue no motivation to combine Montelaro and Quay “much less with a reasonable expectation of success”.   However, this argument is unpersuasive as it may pertain to the new grounds of rejection because the instant claims recite intranasal administration as a delivery method for the claimed pharmaceutical. (See claim 21).  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The ionic strength and/or osmolarity of a liquid intranasal pharmaceutical composition from Quay would therefore be relevant to one of ordinary skill in the art seeking to make a liquid intranasal pharmaceutical composition.
Further, the applicants argue that the combination of Montelaro and Baumhof does not teach or suggest an “ionic strength from about 0.01M to about 0.4M”.  Further, the applicants argue that Baumhof does not provide motivation or reasonable expectation of success regarding the osmolarity ranges, stating that Baumhof solely teaches compositions for immunostimulation, such as a vaccine, rather than for being antimicrobial.  However, this argument is unpersuasive as it may pertain to the new grounds of rejection because the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The ionic strength and/or osmolarity of a liquid pharmaceutical composition from Baumhof would therefore be relevant to one of ordinary skill in the art seeking to make a liquid pharmaceutical composition.
Conclusion
No claims allowed.
Related prior art which is not being applied in this office but which may be included in a rejection in a future office action if applicable: Mandell et al “Direct antimicrobial activity of cationic amphipathic peptide WLBU2 against Staphylococcus aureus biofilms is enhanced in physiologic buffered saline” (J Orthop Res. 2020 December; Vol 38, No. 12: pages 2657-2663; Epub June 9, 2020; IDS reference).  Note that this reference is the inventors own work but cites two additional authors.
Also, note that the related prior art of Lashua et al (J Antimicrob Chemother 2016; Vol 71: pages 2200-2207; IDS reference) discloses WLBU2 antimicrobial cationic peptide having the sequence: RRWVR RVRRW VRRVV RVVRR WVRR (WLBU2).  However, this sequence is different than the instant SEQ ID NO: 10 sequence (note the W at position 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658